Citation Nr: 1112763	
Decision Date: 03/31/11    Archive Date: 04/07/11

DOCKET NO.  08-35 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, variously characterized as an anxiety disorder and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel

INTRODUCTION

The Veteran had active military service from April 1968 to February 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In January 2011, the Veteran testified during a hearing at the RO before the undersigned Veterans Law Judge.  A copy of the transcript is of record.

During the pendency of this appeal, the United States Court of Appeals for Veterans Claims (Court) held that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  As such, the Board has recharacterized the Veteran's claim on appeal to more accurately reflect the Court's holding in Clemons.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for an acquired psychiatric disorder, to include PTSD.  Prior to July 13, 2010, service connection for PTSD required: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f) (2009), effective prior to July 13, 2010.  However, effective July 13, 2010, 38 C.F.R. § 3.304 (f) was amended to include a new paragraph (f)(3) that reads as follows, in pertinent part:

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

See 75 Fed. Reg. 39843-51 (July 13, 2010) and corrective notice at 75 Fed. Reg. 41092 (July 15, 2010).  However, the provisions of this amendment do not apply to the Veteran's claim because he does not attribute his psychiatric disorder to fear of hostile military or terrorist activity.  
Under 38 C.F.R. § 3.304(f)(3), if a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  The Veteran has alleged sustaining a personal assault in service, although he has been unable to provide any specifics of the alleged incident, other than it occurred when he was in a sleeping bag, by another soldier who allegedly attacked him, put a razor to his throat, and threatened to kill him (see hearing transcript at page 8).  The Veteran thought he was going to die.  He said that his attacker continued to taunt and torment him, and said that if the Veteran reported the assault, he would die by the hands of his attacker or one of his "brothers" (Id.).  Thus, the Veteran never felt safe, his attitude changed, and he had difficulty getting along with others.

The Veteran's other alleged stressors include that, while in boot camp, his drill instructor bullied him, and seeing a Korean citizen and friend, named Mr. [redacted], run over by a U.S. Army truck at Camp Humphrey, South Korea, in September 1969 (Id. at 10-12).  In a written statement, the Veteran's representative asserted that the RO failed to search for an incident report that "must exist" for this incident among records for the Korean Augmentation Troops to the United States Army (KATUSA).   The RO has not made an effort to verify this alleged stressful event with the U.S. Army and Joint Services Records Research Center (JSRRC).  Thus, on remand, a summary of the Veteran's stressor statements should be sent in a report to the JSRRC for verification of this alleged stressful event.

Further, the Veteran indicated he was seen by a base psychiatrist for several sessions, approximately between July and August 1968.  However, in a March 2010 memorandum in the file, the RO concluded that those records are not available.  The Veteran testified that, about six months after discharge, he received psychiatric treatment for approximately one year but did not recall the physician's name.  In support of his claim, he submitted a written statement from E.G. in January 2009, to the effect that they knew each other for fifty years and that, after leaving service, they shared an apartment for three years during which time the Veteran saw a psychiatrist.  The Veteran said that the psychiatrist found him unfit to continue reserve duty.  Thereafter, the Veteran stated that he did not have medical insurance and was unable to receive medical treatment.  Approximately three years ago, PTSD was diagnosed by a VA clinician.

In February and March 2008 signed statements, a VA psychiatrist and clinical psychologist said that they treated the Veteran for PTSD, generalized anxiety disorder, and recurrent major depressive disorder, caused by trauma he experienced in service in 1969 when he was attacked and threatened with a straight razor in an apparent unmotivated attack by another soldier who continued to threaten him for months thereafter.

An October 2006 VA medical record includes the Veteran's report of re-experiencing an event related to patrolling the Korean Demilitarized Zone (DMZ) and racial assault while asleep on patrol.  VA medical records, dated from October 2008 to March 2009, indicate that he was diagnosed with PTSD, a generalized anxiety disorder, panic disorder without agoraphobia, and a major depressive disorder.  The Board believes that the Veteran should be afforded a VA examination to determine the etiology of any psychiatric disorder found to be present.  See e.g., McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Recent medical records from the VA medical center (VAMC) in Long Beach, California, should also be obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain all medical records regarding the Veteran's treatment at the VAMC in Long Beach for the period from March 2009 to the present, and from any other VA and non-VA medical facility identified by him.  If any records are unavailable, a memorandum detailing all efforts to obtain them should be placed in the claims file.

2. The RO/AMC should review the entire claims file, including the Veteran's medical treatment records and previous statements of stressors, and any additional information submitted by other individuals or otherwise obtained pursuant to this remand, and prepare a summary of all claimed stressors.  If new information regarding stressful events is submitted, a summary of new information regarding the Veteran's claimed stressors, and all associated documents, should be sent to the JSRRC.  The JSRRC should be requested to provide any information that might corroborate the Veteran's alleged stressors to specifically include that, in September 1969, at Camp Humphrey, South Korea, a Korean citizen named Mr. [redacted] was run over by a U.S Army truck and severely injured.  Copies of all unit histories and incident reports should be obtained.

3. After completing all of the development actions requested above, schedule the veteran for a VA psychiatric examination.  With regard to the veteran's claimed physical assault, the examiner should indicate whether any behavioral changes that occurred at or close in time to the alleged stressor incidents could possibly indicate the occurrence of one or more of the alleged in-service stressors.  The claims folder and a copy of this remand must be provided to the examiner prior to the examination.  

The examiner should determine the true diagnoses of any currently manifested psychiatric disorder(s).  The diagnosis(es) must be based on examination findings, all available medical records, complete review of comprehensive testing for PTSD, and any special testing deemed appropriate.  A multiaxial evaluation based on the current DSM-IV diagnostic criteria is required.  If a diagnosis of PTSD is deemed appropriate, the examiner should specify (1) whether each alleged stressor found to be established by the record was sufficient to produce PTSD; and (2) whether it is at least as likely as not that there is a link between the current symptomatology and one or more of the in-service stressors found to be established by the record and found sufficient to produce PTSD by the examiner.  In addition, the examiner must comment on the approximate date of onset and etiology of any diagnosed psychiatric disorder as shown by the evidence of record, and in so doing, the examiner should attempt to reconcile the multiple psychiatric diagnoses and/or assessments of record based on his/her review of all of the evidence of record, particularly with respect to prior diagnoses of PTSD.  Further, the examiner is requested to provide detailed medical analysis and interpretation of the diagnoses found present on examination in light of all the evidence of record for the purpose of addressing whether any behavioral changes that occurred at or close in time to the alleged stressor incidents suggest the occurrence of one or more of the alleged in-service stressors.

4. Finally, adjudicate the Veteran's claim on appeal for entitlement to service connection for an acquired psychiatric disorder, variously claimed as an anxiety disorder and PTSD.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

